                                                   Case 3:19-cv-06559-RS Document 65 Filed 06/02/20 Page 1 of 5



                                                 Jeffrey D. Smyth (SBN 280665)                     Laurie Edelstein (SBN 164466)
                                             1    jeffrey.smyth@finnegan.com                         ledelstein@steptoe.com
                                                 FINNEGAN, HENDERSON, FARABOW,                     Steptoe & Johnson LLP
                                             2    GARRETT & DUNNER, LLP                            One Market Plaza
                                                 3300 Hillview Avenue                              Spear Tower, Suite 3900
                                             3   Palo Alto, California 94304                       San Francisco, CA 94105
                                                 Telephone:     (650) 849-6600                     Tel: (415) 365-6770 /
                                             4   Facsimile:     (650) 849-6666                     Facsimile:     (415) 365-6670
                                             5   *additional attorneys listed in signature block   *additional attorneys listed in signature block
                                             6   Attorneys for Defendants                          Attorneys for Plaintiff
                                                 Wix.com, Ltd. and Wix.com, Inc.                   Express Mobile, Inc.
                                             7

                                             8                             UNITED STATES DISTRICT COURT
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                             9                                SAN FRANCISCO DIVISION
                                            10
One Market Plaza, Spear Tower, Suite 3900




                                                 EXPRESS MOBILE, INC.,                              )   Case No. 19 Civ. 06559 (RS)
                                            11                                                      )
     STEPTOE & JOHNSON LLP




                                                                      Plaintiff,                    )   STIPULATION AND ORDER
       San Francisco, CA 94105




                                            12         v.                                           )   PERMITTING SUBSTITUTION OF
                                                                                                    )   COUNSEL, DISMISSING
                                            13   WIX.COM, LTD. and WIX.COM, INC.,                   )   DISQUALIFICATION MOTION AS
                                                                                                    )   MOOT, AND VACATING
                                            14                        Defendants.                   )   SCHEDULING ORDER
                                                                                                    )
                                            15                                                      )   Judge: Hon. Richard Seeborg
                                                                                                    )   Courtroom: 3
                                            16                                                      )
                                                                                                    )   Action Filed: October 11, 2019
                                            17                                                      )
                                                                                                    )
                                            18                                                      )
                                                                                                    )
                                            19                                                      )
                                                                                                    )
                                            20                                                      )
                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                 STIPULATION AND ORDER RE: MOTION TO DISQUALIFY            CASE NO. 19 CIV. 06559 (RS)
                                                    Case 3:19-cv-06559-RS Document 65 Filed 06/02/20 Page 2 of 5



                                             1          Pending before this Court is Express Mobile’s Disqualification Motion (Dkt. No. 43).
                                             2   WiX.com, Ltd and WiX.com Inc. (collectively “WiX”) has decided to substitute new counsel
                                             3   rendering moot the Disqualification Motion. WiX will require time to engage new counsel and
                                             4   for new counsel to become familiar with the case. The parties recognize that because validity
                                             5   contentions are due in less than three weeks and because the claim construction schedule is set to
                                             6   be begin within weeks thereafter, the current schedule will need to be vacated and a new
                                             7   scheduling order will ultimately need to be entered after new counsel appears. Therefore, the
                                             8   parties stipulate as follows:
                                             9      1. Filed concurrently herewith is a motion for leave by Finnegan, Henderson, Farabow,
                                            10          Garrett & Dunner, LLP (Finnegan) to withdraw from its representation of WiX in this
One Market Plaza, Spear Tower, Suite 3900




                                            11          civil action. The parties stipulate to the Court’s immediate granting of that withdrawal
     STEPTOE & JOHNSON LLP

       San Francisco, CA 94105




                                            12          motion.
                                            13      2. In view of Finnegan’s withdrawal, Express Mobile’s pending motion for Disqualification
                                            14          (Dkt. No. 43) is dismissed as moot and the hearing scheduled for June 4, 2020, is
                                            15          vacated.
                                            16      3. WiX will have until July 1, 2020 for new counsel to enter an appearance in this action.
                                            17      4. All dates in the Scheduling Order (Dkt. No. 39) are vacated.
                                            18      5. The parties will meet and confer on or before July 15, 2020, to discuss a new schedule.
                                            19

                                            20   Dated: June 2, 2020                          FINNEGAN, HENDERSON, FARABOW,
                                                                                              GARRETT & DUNNER, LLP
                                            21                                                By: /s/_Jeffrey D. Smyth
                                                                                              Jeffrey D. Smyth (SBN 280665)
                                            22                                                 jeffrey.smyth@finnegan.com
                                                                                              FINNEGAN, HENDERSON, FARABOW,
                                            23                                                 GARRETT & DUNNER, LLP
                                                                                              3300 Hillview Avenue
                                            24                                                Palo Alto, California 94304
                                                                                              Telephone:      (650) 849-6600
                                            25                                                Facsimile:      (650) 849-6666

                                            26                                                Attorneys for Defendants
                                                                                              WIX.COM, LTD. and WIX.COM, INC.
                                            27

                                            28
                                                 STIPULATION PERMITTING SUBSTITUTION OF COUNSEL, DISMISSING DISQUALIFICATION MOTION
                                                 AS MOOT, AND VACATING SCHEDULING ORDER CASE NO. 19 CIV. 06559 (RS)
                                                                                                 1
                                                   Case 3:19-cv-06559-RS Document 65 Filed 06/02/20 Page 3 of 5



                                                 Dated: June 2, 2020                  STEPTOE & JOHNSON LLP
                                             1                                        By: /s/ Michael Dockterman
                                             2                                        Michael Dockterman (admitted pro hac vice)
                                                                                      227 West Monroe Street, Suite 4700
                                             3                                        Chicago, IL 60606
                                                                                      Telephone: (312) 577-1300
                                             4                                        Facsimile: (312) 577-1370
                                                                                      mdockterman@steptoe.com
                                             5

                                             6                                        Attorneys for Plaintiff
                                                                                      EXPRESS MOBILE, INC.
                                             7

                                             8

                                             9

                                            10
One Market Plaza, Spear Tower, Suite 3900




                                            11
     STEPTOE & JOHNSON LLP

       San Francisco, CA 94105




                                            12

                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                 STIPULATION PERMITTING SUBSTITUTION OF COUNSEL, DISMISSING DISQUALIFICATION MOTION
                                                 AS MOOT, AND VACATING SCHEDULING ORDER CASE NO. 19 CIV. 06559 (RS)
                                                                                         2
                                                    Case 3:19-cv-06559-RS Document 65 Filed 06/02/20 Page 4 of 5



                                             1                                    ATTESTATION OF E-FILER
                                             2          In compliance with Civil Local Rule 5-1(i)(3), the undersigned ECF user whose
                                             3   identification and password are being used to file this document, hereby attests that all
                                             4   signatories listed herein, and on whose behalf this filing is submitted, have conferred about the
                                             5   content of this document and have authorized this filing.
                                             6          Dated: June 2, 2020
                                                                                                       /s/ Jeffrey D. Smyth
                                             7                                                         Jeffrey D. Smyth (SBN 280665)
                                             8

                                             9

                                            10
One Market Plaza, Spear Tower, Suite 3900




                                            11
     STEPTOE & JOHNSON LLP

       San Francisco, CA 94105




                                            12

                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                 STIPULATION PERMITTING SUBSTITUTION OF COUNSEL, DISMISSING DISQUALIFICATION MOTION
                                                 AS MOOT, AND VACATING SCHEDULING ORDER CASE NO. 19 CIV. 06559 (RS)
                                                                                                  3
                                                   Case 3:19-cv-06559-RS Document 65 Filed 06/02/20 Page 5 of 5



                                             1                                                 ORDER
                                             2         PURSUANT TO STIPULATION, IT IS ORDERED AS FOLLOWS:
                                             3
                                                       1. Finnegan’s concurrently filed motion to withdraw as counsel in this civil action is
                                             4

                                             5         granted.

                                             6         2. Express Mobile’s pending motion for Disqualification (Dkt. No. 43) is dismissed as

                                             7         moot and the hearing scheduled for June 4, 2020, is vacated.
                                             8
                                                       3. WiX shall have until July 1, 2020, for new counsel to enter an appearance in this
                                             9
                                                       action.
                                            10
One Market Plaza, Spear Tower, Suite 3900




                                                       4. The current Scheduling Order (Dkt. No. 39) is vacated.
                                            11
     STEPTOE & JOHNSON LLP




                                                       5. The parties shall meet and confer on or before July 15, 2020, to discuss a new
       San Francisco, CA 94105




                                            12

                                            13         schedule.

                                            14

                                            15

                                            16   Dated: June 2, 2020
                                                                                                            ____________________________
                                            17
                                                                                                            THE HON. RICHARD SEEBORG
                                            18                                                              United States District Judge

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                 STIPULATION PERMITTING SUBSTITUTION OF COUNSEL, DISMISSING DISQUALIFICATION MOTION
                                                 AS MOOT, AND VACATING SCHEDULING ORDER CASE NO. 19 CIV. 06559 (RS)
                                                                                                4
